In the United States Court of Federal Claims
                                       OFFICE OF SPECIAL MASTERS
                                               No. 13-643V

*************************
                             *                                   Filed: January 21, 2016
BARRY S. DEZERN,             *
                             *
                 Petitioner, *
                             *                                   Decision by Stipulation; Damages;
           v.                *                                   Influenza (“Flu”) Vaccine;
                             *                                   Guillain–Barré Syndrome (“GBS”); Chronic
SECRETARY OF HEALTH          *                                   Demyelinating Polyneuropathy (“CIDP”).
AND HUMAN SERVICES,          *
                             *
                 Respondent. *
                             *
*************************

Franklin J. Caldwell, Jr., Maglio, Christopher & Toale, Sarasota, FL, for Petitioner.

Claudia B. Gangi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                    DECISION AWARDING DAMAGES1

       On September 4, 2013, Barry S. Dezern filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleges that he
developed Guillain–Barré syndrome (“GBS”) and/or Chronic Demyelinating Polyneuropathy
(“CIDP”) as a result of his November 2, 2010, receipt of the influenza (“flu”) vaccine.

         Respondent denies the flu vaccine caused Petitioner to suffer from GBS and/or CIDP, any
other injury, or his current condition. Nonetheless both parties, while maintaining their above-stated
positions, agreed in a stipulation (filed on January 21, 2016) that the issues before them could be
settled, and that a decision should be entered awarding Petitioner compensation.



1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of
any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act of
1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $46,883.33 in the form of a check payable to Petitioner and The North
             Carolina Division of Medical Assistance, Office of the Controller, 2022 Mail Service
             Center, Raleigh, NC 27699-2022. Petitioner agrees to endorse this payment to the State of
             Carolina. This amount represents full satisfaction of any right of subrogation, assignment,
             claim, lien, or cause of action the State of North Carolina may have against any individual
             as a result of any Medicaid payments the State of North Carolina has made to or on behalf
             of Barry S. Dezern from the date of his eligibility for benefits through the date of judgment
             in this case as a result of his alleged vaccine-related injury suffered on or about December
             4, 2010, under Title XIX of the Social Security Act; and

            A lump sum of $140,000.00 in the form of a check payable to Petitioner. This amounts
             represents compensation for all damages that would be available under Section 15(a) of
             the Act.

Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amounts set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                            2